 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam Moses, Robert Moses and Eugene Moses,Individually and as Trustees for the Estate of BellaMoses and Local 32B-32J, Service EmployeesInternational Union, AFL-CIO, Petitioner. Case2-RC-18388January 7, 1980DECISION ON REVIEW AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn July 25, 1979, the Regional Director for Region2 issued a Decision and Direction of Election in theabove-entitled proceeding in which she found, interalia, that the Intervenor' had effectively disclaimedinterest in continuing to represent the employees inthe bargaining unit, and that a unit limited to theemployees of this single Employer was appropriate.Thereafter, pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Employer filed a timely request forreview of the Regional Director's decision, partly onthe ground that in giving effect to the disclaimer theRegional Director departed from established Boardpolicy. The Petitioner filed an opposition. By tele-graphic order dated August 21, 1979, the NationalLabor Relations Board granted the request for reviewwith respect to the Intervenor's disclaimer, and stayedthe election pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Employer owns and operates a residentialapartment building in New York City called theMeurice, which was operated as a permanent hotelprior to 1973 and then converted, during the periodfrom 1973 to 1976, into an apartment house. For morethan 30 years, the Employer has been a member ofAssociated Hotels & Motels, Inc., a multiemployerbargaining association which has had successive col-lective-bargaining agreements with the Intervenorthroughout this period. The unit of the Meuriceemployees sought by the Petitioner has been coveredby those contracts, the most recent of which expiredon May 31, 1979.In January 1977, with the conversion of the buildingfrom hotel to apartment completed, the Intervenorsuggested to the Employer that their relationship besevered since the Intervenor traditionally has notrepresented apartment house employees. This changedid not occur, however, and the Intervenor continued' Local 144. Hotel, Hospital. Nursing Home & Allied Health ServicesUnion, SEIU, AFL-CIO. intervened in the proceeding.247 NLRB No. 20to represent the Meurice employees, including takingactive part in the most recent contract negotiations,from January 1979 until the first day of the hearing inthe instant case, June 21. At that time, the contractnegotiations between the Intervenor and the associa-tion had resulted in agreement on 37 of the Interve-nor's 39 contract demands.On June 7, the instant petition was filed by Local32B-32J, Service Employees International Union,AFL-CIO. When the hearing was convened theIntervenor announced that it wished to disclaim anyinterest in representing the employees in the unitpetitioned for by Local 32B-32J. The Employercontested the validity of the disclaimer on thegrounds, inter alia, that it was not timely.As the Regional Director noted in her decision,there is no question that the Intervenor in the instantcase could not have withdrawn from the multiemploy-er bargaining unit and sought to bargain on anindividual basis at the time that it made its disclaimer.A withdrawal at that point would have been untimely.Nevertheless, the Regional Director gave effect to thedisclaimer and directed an election. The Employer hasurged in its request for review that to allow theIntervenor to disclaim in these circumstances wouldbe tantamount to allowing an untimely withdrawalfrom a multiemployer bargaining relationship. Wefind merit in the Employer's contentions.The Board has consistently sought, in its decisions,to ensure the stability of multiemployer bargainingarrangements. As the Board stated in Retail Asso-ciates, Inc., 120 NLRB 388, 393 (1958):The right of withdrawal by either a union oremployer from a multiemployer unit has neverbeen held, for Board purposes, to be free anduninhibited, or exercisable at will or whim. Forthe Board to tolerate such inconstancy anduncertainty in the scope of collective-bargainingunits would be to neglect its function in delineat-ing appropriate units under Section 9, and toignore the fundamental purpose of the Act offostering and maintaining stability in bargainingrelationships.The Intervenor has been the bargaining representa-tive for the employees in question for many years. Ithas continued to represent those employees for ap-proximately 3 years since the conversion of thebuilding to an apartment house. Indeed, it participatedin the recent contract negotiations for about 6 monthsbefore announcing its disclaimer at a time whenagreement had been reached on virtually all issues.The incumbent is not defunct, and its history clearlydemonstrates its ability to administer a contract on144 ESTATE OF BELLA MOSESbehalf of these employees. In these circumstances, togive effect to the disclaimer would in essence allow theIntervenor to withdraw untimely from the multiem-ployer bargaining unit, a result which we decline tosanction.We are mindful of the distinction, urged by theIntervenor, between a union's withdrawing from amultiemployer bargaining relationship while remain-ing the bargaining representative of each individualemployer's employees, and a union's disclaiminginterest in representing those employees. The formeraction raises the possibility of a "whipsawing" strategyby the union. Whipsawing, however, is not the onlyperil to be avoided. As the basic rationale of RetailAssociates makes clear, it is the need for stability inmultiemployer bargaining relationships which is ofconcern to the Board.' That concern is not diminishedhere merely because the attempted disclaimer wouldremove the Intervenor from further bargaining withthis Employer.' The multiemployer association recent-: The Board has recently made clear its continuing adherence to thatrationale; see Charles D. Bonanno Linen Service. Inc., 243 NLRB 1093 (1979).The Board has recently considered the propriety of disclaimers in otherfactual settings. See East Manufacturing Corporation. 242 NLRB 5 (1979);and American Sunroof Corporation-West Coast. Inc.. d/b/a American Sun-roof/Customcraft. Inc. 243 NLRB 1128 (1979).After the close of the hearing the Employer requested that the record bely engaged in extensive negotiations with the Interve-nor, and had reason to believe those negotiationswould reach fruition and the existing bargainingrelationship would endure. If the disclaimer wereallowed, the Intervenor would be reshaping thecomposition of the bargaining unit at a time when itotherwise could not do so. We view such action asdisruptive of a stable bargaining relationship andtherefore unwarranted at this time. Accordingly, wefind the Intervenor's disclaimer untimely and there-fore ineffective. The Regional Director's Decision andDirection of Election is hereby vacated and we shallorder that the petition be dismissed,' as no questionconcerning representation can be raised at this time.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.reopened to allow it to submit canceled checks as evidence in support of itscontention that the Intervenor was acting inconsistently with its disclaimer.The Board granted this request. The Intervenor subsequently requested thatthe hearing be reopened to allow it to present evidence on this issue. Inasmuchas the Board does not rely on any alleged inconsistent action by the Intervenorin deciding the case, the Intervenor's request is hereby denied.145